DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 is a system claim that depends on method claim 8.  The rejection applies to claim 16 for having similar deficiencies as claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, there is no antecedent basis for the limitation, “the system according to…”.
In claim 16, there is no antecedent basis for the limitation, “the system according to…”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beyeriein (US 5553661)
Regarding claim 1, Beyeriein discloses a computer-implemented method, comprising:
receiving global position system (GPS) data (GPS 18; figs. 5, 6, etc; abstract; col. 4, lines 21-64) associated with a vehicle (10; col. 3, lines 60-65; col. 4, lines 21-45); 
determining a solar position relative to the vehicle (col. 4, lines 21-29); 
receiving trip information associated with the vehicle (vehicle heading and position; col.4, lines 21-37, lines 50-64; col. 5, lines 54-59); and 
executing at least one of several control system (e.g. HVAC, vehicle climate system; col. 5, lines 40-67; col. 6, lines 9-40) based at least in part on the GPS data, the trip information, and the solar position relative to the vehicle (fig. 6; col. 5, lines 50 to col. 6, lines 8).  
Beyeriein mentions executing a climate control system, but did not particularly recite an actuator.  However, executing a vehicle actuator or motor of a climate system e.g. an HVAC to control temperature in a vehicle is well known in the art (Beyeriein; col 2, lines 14-19).  In addition.
Since (Beyeriein; col 2, lines 14-19) teaches one of several control system including to turn-on a climate control system e.g. HVAC, etc an actuator is executed, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the Bevereiein as taught by (Beyeriein; col 2, lines 14-19) for the purpose of implementing a proper switching system to effectively operate the HVAC system (Beyeriein; col 2, lines 14-19). 
Regarding claim 9, Beyeriein discloses a system, comprising: 
HVAC controller 20, fig. 5; col. 2, lines 45-65; col. 4, lines 21-49); and 
a memory for storing executable instructions (In col. 4, lines 35-49 the HVAC microprocessor is a well know such as to include the HVAC processor with memory such as ROM. RAM at col. 2, lines 46-65), the processor configured to execute the instructions to: 
receive global position system (GPS) data (GPS 18; figs. 5, 6, etc; abstract; col. 4, lines 21-64) associated with a vehicle (10; col. 3, lines 60-65; col. 4, lines 21-45); 
determine a solar position relative to the vehicle (col. 4, lines 21-29); 
receive trip information associated with the vehicle (vehicle heading and position; col.4, lines 21-37, lines 50-64; col. 5, lines 54-59); and 
executing at least one of several control system (e.g. HVAC, vehicle climate system; col. 5, lines 40-67; col. 6, lines 9-40) based at least in part on the GPS data, the trip information, and the solar position relative to the vehicle (fig. 6; col. 5, lines 50 to col. 6, lines 8).  
Beyeriein mentions executing a climate control system, but did not particularly recite an actuator.  However, executing a vehicle actuator or motor of a climate system e.g. an HVAC to control temperature in a vehicle is well known in the art (Beyeriein; col 2, lines 14-19).  In addition.
Since (Beyeriein; col 2, lines 14-19) teaches one of several control system including to turn-on a climate control system e.g. HVAC, etc an actuator is executed, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the Bevereiein as taught by (Beyeriein; col 2, lines 14-19) for the purpose of implementing a proper switching system to effectively operate the HVAC system (Beyeriein; col 2, lines 14-19). 

receiving global position system (GPS) data (GPS 18; figs. 5, 6, etc; abstract; col. 4, lines 21-64) associated with a vehicle (10; col. 3, lines 60-65; col. 4, lines 21-45); 
determining a solar position relative to the vehicle (col. 4, lines 21-29); 
receiving trip information associated with the vehicle (vehicle heading and position; col.4, lines 21-37, lines 50-64; col. 5, lines 54-59); and 
executing at least one of several control system (e.g. HVAC, vehicle climate system; col. 5, lines 40-67; col. 6, lines 9-40) based at least in part on the GPS data, the trip information, and the solar position relative to the vehicle (fig. 6; col. 5, lines 50 to col. 6, lines 8).  
Beyeriein mentions executing a climate control system, but did not particularly recite an actuator.  However, executing a vehicle actuator or motor of a climate system e.g. an HVAC to control temperature in a vehicle is well known in the art (Beyeriein; col 2, lines 14-19).  In addition.
Since (Beyeriein; col 2, lines 14-19) teaches one of several control system including to turn-on a climate control system e.g. HVAC, etc an actuator is executed, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the Bevereiein as taught by (Beyeriein; col 2, lines 14-19) for the purpose of implementing a proper switching system to effectively operate the HVAC system (Beyeriein; col 2, lines 14-19). 

Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyeriein (US 5553661) in view of Porta (US 20210008958).
sec 0025, 0048, 0160 i.e. is sec 0025 sensor data 144 including GPS sensors and other sensors are fed into proceossor 104, wherein processor 104 uses the sensor data including at least the GPS to execute vehicle actuator 116), the solar position, and the trip information. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beveriein as taught by Porta for the purpose of introducing an HVAC system having air vents to direct air and control temperature at particular locations in a vehicle.
Regarding claim 8, Porta teaches the computer-implemented method according to claim 7, further comprising:   
generating a vent control command that causes the vent to change an airflow temperature and/or an airflow velocity (sec 0025, 0160).  
Regarding claim 15, Porta teaches of the system according to claim 8, wherein the processor is configured to execute the one or more vehicle actuators by selecting an air vent actuator based at least in part on the GPS data, the solar position and the trip information (sec 0025, 0160).
Regarding claim 16, Porta teaches of the system according to claim 15, wherein the processor is further configured to generate a vent control command that causes the vent to change one or more of an airflow temperature, and an airflow velocity (sec 0025, 0160)
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beyeriein (US 5553661) in view of Albahri (US 20090027759).
Regarding Claim 13, Bayeriein discloses the system according to claim 9, wherein the processor is configured to execute the one or more vehicle actuators based at least in part on the GPS data, the trip information and the solar position relative to the vehicle, but did not particularly mention generating a window tint command that causes the window to tint.  
However, Albahri teaches a system, wherein a processor is configured to execute the one or more vehicle actuators (controller, figs. 1, 11; sec 0105, 0110) based at least in part on the GPS data, the trip information and the solar position (sec 0105, 0110) relative to the vehicle by generating a window tint command that causes the window to tint (sec 0105, 0110).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beveriein as taught by Albahri for the purpose of selecting a particular window to tint for efficiency of interior vehicle cooling and to tint to conform with the laws of the motor vehicle department. 
Regarding claim 14, Albahri teaches of the system according to claim 13, wherein the processor is further configured to select a vehicle window based at least in part on the solar position and the trip information (figs. 1, 11’ sec 0105, 0110).   

Allowable Subject matter
Claims 2-6, 10-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3. The computer-implemented method according to claim 2, further comprising: relaying the sun glare period to an output device onboard the vehicle; and displaying, using the output device, a warning indicative of the sun glare period.  
4. The computer-implemented method according to claim 3, wherein the warning is based on a predicted location of the vehicle at the future period of time, wherein displaying the warning indicative of the sun glare period comprises: determining a present location of the vehicle;   determining a vehicle speed; determining a vehicle direction; and displaying the warning via the output device at a predetermined period of time before the vehicle reaches the predicted location of the vehicle based at least in part on the present location of the vehicle and the vehicle speed.  
5. The computer-implemented method according to claim 1, wherein executing the vehicle actuator based at least on the trip information and the solar position relative to the vehicle comprises: selecting a vehicle window based at least in part on the GPS data, the solar position, and the trip information.  
6. The computer-implemented method according to claim 5, further comprising generating a window tint command that causes the window to tint based at least in part on the selected vehicle window.  
10. The system according to claim 9, wherein the processor is further configured to: determine a sun glare period during a future time period based at least in part on the trip information associated with the vehicle.  
11. The system according to claim 10, wherein the processor is further configured to: relay the sun glare period to an output device onboard the vehicle; and display, using the output device, a warning indicative of the sun glare period.  
12. The system according to claim 11, wherein the warning is based on a predicted location of the vehicle at the future period of time, wherein displaying the warning indicative of the sun glare period comprises: determining a present location of the vehicle; determining a vehicle speed; determining a vehicle direction; and displaying the warning via the output device at a predetermined period of time before the vehicle reaches the predicted location of the vehicle based at least in part on the present location of the vehicle and the vehicle speed. 
18. The non-transitory computer-readable storage medium according to claim 17, further comprising determining a sun glare period during a future time period based at least in part on the trip information associated with the vehicle.  
19. The non-transitory computer-readable storage medium according to claim 18, further comprising: relaying the sun glare period to an output device onboard the vehicle; and displaying, using the output device, a warning indicative of the sun glare period. 
20. The non-transitory computer-readable storage medium according to claim 19, wherein the warning is based on a predicted location of the vehicle at a future period of time, wherein displaying the warning indicative of the sun glare period comprises: determining a present location of the vehicle; determining a vehicle speed; determining a vehicle direction; and displaying the warning via the output device at a predetermined period of time before the vehicle reaches the predicted location of the vehicle based at least in part on the present location of the vehicle and the vehicle speed.  

Conclusion
The prior art, Akselrod (US 20180245944) and  (US 10471966) made of record and not relied upon is considered pertinent to applicant's disclosure.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664